               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 NEXT MILLENNIUM TELECOM
 CO.,

                      Plaintiff,                     Case No. 20-CV-178-JPS

 v.

 AMERICAN SIGNAL                                                   ORDER
 CORPORATION,

                      Defendant.


       On February 5, 2020, Plaintiff, Next Millennium Telecom Company,

filed this action pursuant to 28 U.S.C. § 1332, claiming that Defendant,

American Signal Corporation, breached its contract with Plaintiff when it

delivered several shipments of sub-par sirens. (Docket #1). On April 1, 2020,

Defendant filed a motion to dismiss, and on April 21, 2020, Plaintiff timely

filed an amended complaint. (Docket #7, #11). On May 5, 2020, Defendant

filed a second motion to dismiss. (Docket #12). That motion is now fully

briefed, and includes a contested motion for leave to file a sur-reply.

(Docket #18). For the reasons explained below, the Court will grant the

motion to dismiss in part and dismiss the second, fourth, and fifth claims

of the amended complaint. The first motion to dismiss, as well as the motion

for leave to file a sur-reply, will be denied as moot.

1.     LEGAL STANDARD

       Federal Rule of Civil Procedure 12(b) provides for dismissal of

complaints which, among other things, fail to state a viable claim for relief.

Fed. R. Civ. P. 12(b)(6). To state a claim, a complaint must provide “a short




 Case 2:20-cv-00178-JPS Filed 07/20/20 Page 1 of 20 Document 20
and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). In other words, the complaint must give “fair

notice of what the. . .claim is and the grounds upon which it rests.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007). The allegations must “plausibly

suggest that the plaintiff has a right to relief, raising that possibility above

a speculative level[.]” Kubiak v. City of Chi., 810 F.3d 476, 480 (7th Cir. 2016)

(citation omitted). Plausibility requires “more than a sheer possibility that

a defendant has acted unlawfully.” Olson v. Champaign Cty., 784 F.3d 1093,

1099 (7th Cir. 2015) (citations and quotations omitted). In reviewing the

complaint, the Court is required to “accept as true all of the well-pleaded

facts in the complaint and draw all reasonable inferences in favor of the

plaintiff.” Kubiak, 810 F.3d at 480–81. However, the Court “need not accept

as true legal conclusions, or threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements.” Brooks v. Ross, 578 F.3d

574, 581 (7th Cir. 2009) (citations and quotations omitted).

2.     RELEVANT FACTS

       Plaintiff is a Saudi Arabian information and technology company

that contracted with the Saudi government to purchase and implement a

mass emergency alert system for Saudi Arabia’s Eastern Province.

Defendant is a Wisconsin-based company that manufactures a mass alarm

system called “NexGen.” At some point, Plaintiff and Defendant began

negotiations regarding the sale of mass alarm systems for use by the Saudi

government. Defendant prepared a proposal, in which it offered to sell

Plaintiff state-of-the-art siren systems and provide technical installation

support to Plaintiff.

       In January 2015, employees from the plaintiff company and agents

of the Saudi Ministry of Civil Defense went to Milwaukee, Wisconsin to


                           Page 2 of 20
 Case 2:20-cv-00178-JPS Filed 07/20/20 Page 2 of 20 Document 20
“ensure the legitimacy of [Defendant’s] proposal and to verify that

Defendant’s emergency alert/mass notification siren system met all the

specifications and requirements of the Saudi Arabian government.”

(Docket #11 ¶ 10). During this visit, Defendant made the following

representations to Plaintiff and the Saudi Ministry of Civil Defense:

   1. Defendant “has been manufacturing, selling, installing, and
      maintaining emergency alert/mass notification siren systems
      since 1961, [and] presented. . .a full demonstration” as to how
      the system operates. Id. ¶11.

   2. Defendant “has industry-leading and up-to-date technology,
      and. . .its emergency alert/mass notification siren system had
      been properly tested prior to being placed into operation in
      the field.” Id. ¶ 12.

   3. Defendant “was capable of assisting in both the change of the
      traditional emergency notification siren system and
      installation of its new emergency alert/mass notification siren
      system (Nexgen) to comply with ministry specifications on
      Plaintiff’s behalf throughout eastern Saudi Arabia.” Id. ¶ 14.

       On April 16, 2015, after the visit to Milwaukee, Defendant entered

into “A Memorandum of Understanding on Supplying [sic] of (690)

electronic omnidirectional early warning sirens and (12) control points

system for the eastern province” (“the MOU”) with Plaintiff. (Docket #11-

1). The MOU purports to be an “agreement” to carry out the supply and

instillation of 690 sirens on the Eastern Province of Saudi Arabia. Id. at 1–2.

The parties “agree[d]” that the MOU’s purpose was “to stimulate and

support upgrade, supply, and associated activities in accordance with the

following scope of collaboration.” Id. at 2. The “scope” explained that:

       Both parties agree to develop this MOU for [the] Saudi
       Directorate of Civil Defense in the Eastern Project for [the]
       supplying and installation of Qty (690) Electronic & omni-
       directional 123 dB sirens and control centers in the region.


                           Page 3 of 20
 Case 2:20-cv-00178-JPS Filed 07/20/20 Page 3 of 20 Document 20
       [Defendant] will continue to update the local Agent
       throughout the progress of the project who may provide
       assistance when requested or needed.

       Supplying of siren system components Per Nextel Purchase
       order. ([Defendant has] already provided their proposal
       based on the technical description supplied by NEXTEL1 for
       the tender document for [the] Civil Defense needs and
       requirements)

       Delivery of system components (as per [Defendant]’s
       equipment list and NEXTEL purchase order)

       Sharing of project activities (Planning, Implementation, and
       Technical support).

       Periodic trainings for NEXTEL sales and technical staff. This
       is not something that was quoted or a line item on the
       purchase order. We will agree to do this for up to 10 people
       per visit, 2 visits per year, but [Defendant] will not pay for
       Nextel expenses for travel or lodging or any travel related
       expenses.

Id.

       The MOU provides for the terms of payment and delivery. Id. at 6. It

also includes a timespan for the duration of the agreement, as well as

termination procedures, explaining that termination would “commence

upon signature by both parties and shall remain in force for [a] period of

(2) years.” Id. at 6. The MOU refers to the NEXTEL purchase order

(hereinafter, “the purchase order”) throughout, and does not claim to be the

final iteration of any agreement. Notwithstanding a section regarding

intellectual property rights,2 the MOU does not contain any language

indicating that the parties foresaw an additional written agreement.


       1   “NEXTEL” appears to be how Plaintiff refers to itself.
       2
         This section reads, “Parties shall commit themselves to the observance of
intellectual property and ensure that the intellectual property rights are fully


                           Page 4 of 20
 Case 2:20-cv-00178-JPS Filed 07/20/20 Page 4 of 20 Document 20
        The MOU seems to be a contract; however, toward the end of the

agreement, the MOU contains language that renders it somewhat

ambiguous. Under “compensation,” the MOU states that “[i]n normal

cases, this agreement should not create any legal or financial obligations

between the parties. It is made to facilitate and develop a reasonable and

mutually beneficial process for supplying and technical support activities

[sic].” Id. Underneath this is a choice-of-law provision and a choice of venue

provision for the “Agreement.” Id. Finally, the agreement states, “[t]he

signing of this MOU is not a formal undertaking. It implies that the

signatories will strive to reach, to the best of their ability, the objectives

stated in the MOU.” Id. at 8.

       The purchase order,3 which is referenced throughout the MOU,

contains the following information: a description of the items to be shipped


addressed and agreed upon consistent with the existing laws and regulations,
prior to the initiation of each business collaborative activity.” Id. at 7.
       3
        The complaint refers to the “contract/memorandum,” or “contract and
memorandum” throughout, and the MOU, in turn, refers repeatedly to the
purchase order. Plaintiff has attached the purchase order to its response to the
motion to dismiss. (Docket #15-1). Neither party disputes the purchase order’s
authenticity; Defendant simply takes issue with the Court considering information
outside the complaint at this juncture.
        Typically, courts will not consider material outside of the pleadings on a
motion to dismiss. Nevertheless, the Court has discretion to consider documents
outside of the pleadings when they are central to the plaintiff’s claim and when
the parties do not dispute their authenticity. Hecker v. Deere & Co., 556 F.3d 575,
582–83 (7th Cir. 2009). In this case, there is no dispute as to authenticity, and the
purchase order is central to Plaintiff’s claim. The complaint does not only discuss
the MOU, but the “contract/memorandum” or “contract and memorandum.” The
MOU, which was attached to the complaint, makes frequent reference to the
purchase order—thus, the pleadings make reference to the purchase order many
times. See Fed. R. Civ. P. 10(c) (“A copy of a written instrument that is an exhibit
to a pleading is a part of the pleading for all purposes.”). Moreover, the purchase
order sets forth the crux of the complaint’s issues, i.e., that 690 sirens and


                           Page 5 of 20
 Case 2:20-cv-00178-JPS Filed 07/20/20 Page 5 of 20 Document 20
(including model and unit numbers); the quantity of the items to be

shipped; and the price of the items to be shipped. (Docket #15-1 at 2). The

date on the purchase order reads:



       This could be April 3, 2015, or March 4, 2015, depending on which

date format the contract drafter followed. Additionally, it is possible that

the first integer might be a 1, rendering the purchase order date either

January 3, 2015 or March 1, 2015. In any scenario, however, the purchase

order was made at least several days before the first party signed the MOU,

on April 7, 2015.

       In June 2015, Plaintiff received the first shipment of sirens from

Defendant. The shipment was incomplete because it was “shipped without

the accompanying control systems and related software packages,” as

provided for under the MOU. (Docket #11-1 ¶ 24).

       In September 2015, Plaintiff received another shipment that was also

incomplete, this time because it did not include necessary remote terminal

unit (“RTU”) controls. Id. ¶ 25. These RTU controls were not shipped until

January 2016. Defendant also failed to provide “required on-site factory

support training” that the MOU contemplated. Id. ¶ 26.

       After receiving these shipments, Plaintiff’s engineers inspected the

sirens and determined that they “had never been properly tested nor placed

for use in the field”; that the RTU control systems were not compatible with

the sirens; that the RTU controls were deficient; and that the entire system

required a missing component called NEXGEN CSC-960, which was not


component parts were ordered, paid for, and delivered, but did not work as
promised. Therefore, the Court will consider the purchase order for the purpose
of the motion to dismiss.


                           Page 6 of 20
 Case 2:20-cv-00178-JPS Filed 07/20/20 Page 6 of 20 Document 20
delivered “due to change in the original design.” Id. ¶¶ 28–30. Moreover,

once the sirens were installed, they “failed to emit sufficient sound so as to

effectively alert those located within the respective geographic target

areas.” Id. ¶ 33.

       Plaintiff alleges that “at all times relevant” it repeatedly demanded

that Defendant either refund the payments, compensate for necessary

repairs and replacements, or make repairs under the warranty. Id. ¶¶ 37,

42. Plaintiff brings claims for breach of contract under the MOU, unjust

enrichment, breach of express and implied warranties, fraudulent

inducement, and rescission. Each of these claims will be analyzed in turn.

3.     ANALYSIS

       3.1     Count One – Breach of Contract

       “In order that a contract may arise, three things must concur: [f]irst,

the offer; second, the acceptance; and, third, the consideration.” Briggs v.

Miller, 186 N.W. 163, 164 (Wis. 1922). “[A]n offer must be so definite in its

terms, or require such definite terms in the acceptance, that the promises

and performances to be rendered by each party are reasonably certain.”

Farnsworth, McKoane & Co. v. N. Shore Sav. & Loan Ass’n, 504 F. Supp. 673,

676 (E.D. Wis. 1981) (quoting Goebel v. Nat’l Exchangors, Inc., 277 N.W.2d

755, 765 (Wis. 1979)). A plaintiff must allege facts that demonstrate “(1) ‘a

contract between the plaintiff and the defendant’; (2) ‘failure of the

defendant to do what it undertook to do’; and (3) damages.” Brunclik v.

Keystone Insights, 932 N.W.2d 191 (Table), 2019 WL 2588425, at *2 (Wis. Ct.

App. 2019) (quoting Brew City Redev. Grp., LLC v. The Ferchill Grp., 714

N.W.2d 582, 588 (Wis. Ct. App. 2006)).

       Plaintiff alleges two potential avenues through which a contract was

formed. First, Plaintiff has adequately alleged that the MOU is a contract.


                           Page 7 of 20
 Case 2:20-cv-00178-JPS Filed 07/20/20 Page 7 of 20 Document 20
Second, Plaintiff has adequately alleged that the purchase order, either

standing alone, together with the MOU, or as part of the parties’ course of

conduct, is a contract. At this juncture, it is the Court’s task to evaluate

whether Plaintiff’s allegations, if true, point to the existence of a contract

that was breached. It is not for the Court to evaluate evidence regarding the

parties’ intentions in forming the contract, nor whether any breach, in fact,

occurred. As the discussion below demonstrates, at this stage, Defendant

cannot litigate away from the fact that Plaintiff has sufficiently alleged a

breach of contact.

               3.1.1   The MOU Contract

       Under     Wisconsin   state   law,   “[a]greements    to   agree   are

unenforceable when there is no agreement as to material terms.” Paul R.

Ponfil Tr. v. Charmoli Holdings, LLC, 935 N.W.2d 308, 311 (Wis. Ct. App. 2019)

(finding that a settlement agreement was not an enforceable contract

because the parties never agreed upon the terms of indemnity, which the

court determined were material). However, the mere fact that the parties

drafted an MOU rather than a contract is not dispositive. For example, in

Brunclik, the Wisconsin Court of Appeals had no issue finding that a

“Memorandum of Understanding between the parties, though sparse in its

wording, clearly constitute[d] a contract” because it unambiguously stated

that one party would be compensated at a specific rate for his services “until

certain fundraising efforts were reached,” at which point, he “would be

entitled to a salary increase.” 2019 WL 2588425, at *2. Similarly, the Eighth

Circuit has held that a memorandum of understanding could be a binding

contract if the evidence demonstrated that the parties intended to be bound,

notwithstanding a clause requiring approval from the board of directors.




                           Page 8 of 20
 Case 2:20-cv-00178-JPS Filed 07/20/20 Page 8 of 20 Document 20
Clarke Cty. Dev. Corp. v. Affinity Gaming, LLC, 826 F.3d 1090, 1094 (8th Cir.

2016).

         By contrast, in Estate of Sheppard ex rel. McMorrow v. Specht, the

Wisconsin Court of Appeals found that a memorandum of understanding

“was a starting point, not a final contract” when it contained (1) express

language stating that it was not legally binding because the parties

contemplated another agreement detailing each parties’ specific rights and

obligations; (2) the MOU was written speculatively; (3) and the MOU

lacked specificity. 824 N.W.2d 907, 912 (Wis. Ct. App. 2012). Additionally,

this Court determined that an MOU was not a contract when it was one of

several negotiation attempts, and the defendant provided a counteroffer to

the MOU, which was never accepted. Clark Tech. LLC v. Corncob Inc., Case

No. 19-CV-1559, 2019 WL 4279462, at *5, *8 (E.D. Wis. Sept. 10, 2019).

         The guiding inquiry, then, is not what the MOU calls itself, but what

the parties intended it to be. The Restatement offers the following criteria

which may help distinguish a contract from a preliminary agreement:

         The extent to which express agreement has been reached on all
         the terms to be included, whether the contract is of a type
         usually put in writing, whether it needs a formal writing for
         its full expression, whether it has few or many details, whether
         the amount involved is large or small, whether it is a common
         or unusual contract, whether a standard form of contract is
         widely used in similar transactions, and whether either party
         takes any action in preparation for performance during the
         negotiations. Such circumstances may be shown by oral
         testimony or by correspondence or other preliminary or
         partially complete writings.

Restatement (Second) of Contracts § 27 (1981).

         Construing Plaintiff’s allegations as true, as the Court must at this

stage, the Court finds that the MOU could constitute a contract. First, the


                           Page 9 of 20
 Case 2:20-cv-00178-JPS Filed 07/20/20 Page 9 of 20 Document 20
MOU was apparently signed after the purchase order was made, and

provides for the rights and obligations of each party over the course of their

business transaction—therefore, it is not an “agreement to agree” in the

traditional sense. Indeed, because the substance of the exchange had

already been agreed upon, it is difficult to characterize the MOU as an

“agreement to agree” at all. This is particularly true because the MOU does

not contemplate an additional agreement, and instead seems to provide

details concerning the purchase order. Specifically, the MOU details how

payment will be received, how the shipments will be delivered, and when

the agreement will terminate.

       Defendant argues that its language disclaiming the MOU as not a

“formal undertaking” saves the MOU from being a contract. While this

language certainly raises an argument against the parties’ intent to be

bound, the Court cannot say that it is so explicit as to be dispositive—

particularly because it exists amidst a choice of law and choice of

jurisdiction provision. In Sheppard, for example, the disclaimer clearly

stated that there was no contract, and the parties formally “agree[d] that in

consideration for the execution of this MOU, the parties do contractually

agree that they each waive any rights they may have to bring any

claims. . .arising from this MOU.” 824 N.W.2d at 912. The Sheppard court

further observed that the MOU contained several contingencies and lacked

specificity as to how several millions of dollars would be transacted—

precisely because the parties contemplated another, more detailed

agreement. Id. By contrast, here, the parties agreed to “strive” to fulfill the

“objectives of the MOU,” which were to supply and install the bargained-

for sirens—not to agree at a later date to terms that would guide the

supplying and installation of sirens. (Docket #11-1 at 8).


                          Page 10 of 20
Case 2:20-cv-00178-JPS Filed 07/20/20 Page 10 of 20 Document 20
       In light of the rest of the MOU, it simply is not clear that the language

regarding a “formal undertaking” is meant to imply that the parties are not

bound to the text of the agreement. It certainly raises the possibility, but

factual conclusions are impermissible at this stage in the proceedings.

Suffice it to say, Plaintiff has adequately alleged that the MOU is a contract

that Defendant breached when it failed to deliver satisfactory alarm

systems.

              3.1.2   Wisconsin Commercial Code Contract

       Even if it becomes clear, later in the lawsuit, that the parties did not

intend to be bound by the MOU, there may still be a contract. Wisconsin

applies the Uniform Commercial Code (“UCC”) to commercial contract

disputes, which is codified in Wisconsin Statutes sections 401.101 et seq. See

Grams v. Milk Prods., Inc., 699 N.W.2d 167, 171 (Wis. 2005). The UCC governs

this agreement because it relates to a “transaction[] in goods.” Wis. Stat. §

402.102. Under the UCC, a contract “need not contain all the material

terms” in order to be upheld; “[t]he only term which must appear is the

quantity term.” Wis. Stat. § 402.201 cmt. 1. Moreover, the UCC provides

that “[c]onduct by both parties which recognizes the existence of a contract

is sufficient to establish a contract for sale although the writings of the

parties do not otherwise establish a contract.” Wis. Stat. § 402.207(3). “In

such case the terms of the particular contract consist of those terms on

which the writings of the parties agree, together with any supplementary

terms incorporated under any other provisions of chs. 401 to 411,”

including warranties and various other contractual provisions. Id.

       Whether considered alone or in tandem with the MOU, the purchase

order could be an enforceable contract under the UCC because it

specifically states the quantity—i.e., a shipment of 690 sirens, 12 control


                          Page 11 of 20
Case 2:20-cv-00178-JPS Filed 07/20/20 Page 11 of 20 Document 20
points and various implementing parts (each itemized and quantified). The

purchase order even goes a step further by providing the price. Moreover,

Wisconsin Statutes section 402.207(3) allows for the existence of a contact

based on the parties’ course of conduct—and the statute of frauds may not

be at issue here if the goods were received or “payment [was] made and

accepted.” Id. § 402.201(3)(c). Thus, Plaintiff has adequately alleged the

existence of a contract. Plaintiff further alleges that the sirens were deficient,

that they lacked necessary component parts, that they were not sent in a

timely manner, and that they failed to alert the targeted geographic region

along the Eastern Province. Accordingly, under the UCC, Plaintiff has

alleged that Defendant breached the contract.

       3.2     Unjust Enrichment

       A plaintiff may plead causes of action in the alternative, even if those

claims are inconsistent. Fed. R. Civ. P. 8(d)(2) and (3); Feeco Int’l Inc. v.

Oxane Materials, LLC, Case No. 13-CV-0869, 2013 WL 5273930, at *2 (E.D.

Wis. Sept. 18, 2013) (finding inconsistent equitable pleadings appropriate

where the parties disputed the existence of a contract). As discussed above,

Defendant denies the existence of a valid and enforceable contract. Thus,

in the unlikely event that a contract is not found at the close of discovery,

Plaintiff has also pled a cause of action for unjust enrichment. Defendant

does not argue that Plaintiff has failed to adequately allege a claim for

unjust enrichment, only that such a claim is improper because Plaintiff has

also pled a claim for breach of contract, and failed to plead the unjust

enrichment claim in the alternative. Accordingly, Plaintiff will be granted

leave to amend its complaint in order to allege unjust enrichment in the

alternative.




                          Page 12 of 20
Case 2:20-cv-00178-JPS Filed 07/20/20 Page 12 of 20 Document 20
       3.3    Breach of Express and Implied Warranty

       Defendant claims that because two sections of the MOU disclaimed

legal obligations and a “formal undertaking,” (Docket #11-1 at 7–8), there is

no breach of express or implied warranty. As discussed above, the effects

of the MOU’s various provisions are ambiguous and best left for resolution

at summary judgment. If the MOU is a valid contract, then Plaintiff has

adequately alleged breach of the express warranties contained therein. See

(Docket #11-1 at 2–5) (discussing the agreement’s objectives and the parties’

roles and responsibilities). However, if the MOU effectively disclaimed

liability as to its stated terms, or is otherwise found to be invalid, Plaintiff

has still alleged breaches of express and implied warranty under the UCC.

Plaintiff’s allegations regarding express and implied warranty will be

discussed below.

              3.3.1   Express Warranty

       Under the UCC, an express warranty by the seller can be created in

one of the following ways:

       (a) Any affirmation of fact or promise made by the seller to
       the buyer which relates to the goods and becomes part of the
       basis of the bargain creates an express warranty that the
       goods shall conform to the affirmation or promise.

       (b) Any description of the goods which is made part of the
       basis of the bargain creates an express warranty that the
       goods shall conform to the description.

       (c) Any sample or model which is made part of the basis of
       the bargain creates an express warranty that the whole of the
       goods shall conform to the sample or model.

Wis. Stat. § 402.313(1).

       The MOU contains specific assurances under the “objectives”

subsection, including that the hardware would be guaranteed for five years


                          Page 13 of 20
Case 2:20-cv-00178-JPS Filed 07/20/20 Page 13 of 20 Document 20
as free of defects, that the sirens themselves have a warranty of two years,

and that available spare parts for software or hardware would be available

for at least ten years. (Docket #11-1 at 4). Plaintiff has alleged that the sirens

did not emit enough sound to properly alert people along the Eastern

Province of Saudi Arabia, that one of the required components was never

shipped to Plaintiff due to a change in the original design, and that the

entire siren system, once installed, was defective and not the same product

that Defendant had shown Plaintiff during their meeting in Milwaukee.

Thus, Plaintiff has adequately alleged a breach of express warranties.

       Additionally, during Plaintiff’s visit to Milwaukee, Defendant

demonstrated a model siren system consisting of up-to-date software and

technology, and claimed that this was the exact version that they would

furnish to Plaintiff. However, after receiving and putting together the siren

system, Plaintiff alleges that it was “a wholly different product which did

not function according to the specifications provided to Defendant.”

(Docket #11 ¶ 92). Specifically, it lacked necessary component parts and

failed to emit sufficient sound. Accordingly, Plaintiff has sufficiently

alleged breach of express warranty in this respect, as well.

              3.3.2   Implied Warranty

       Subject to certain exceptions which are not alleged to be present here,

“a warranty that the goods shall be merchantable is implied in a contract

for their sale if the seller is a merchant with respect to goods of that kind.”

Wis. Stat. § 402.314(1). A good is merchantable if, among other

requirements, it is “fit for the ordinary purposes for which such goods are

used” and “run[s], within the variations permitted by the agreement, of

even kind, quality and quantity within each unit and among all units




                          Page 14 of 20
Case 2:20-cv-00178-JPS Filed 07/20/20 Page 14 of 20 Document 20
involved.” Id. § 402.314(2)(c),(d). Additionally, the UCC provides an

implied warranty of fitness

        [w]here the seller at the time of contracting has reason to
       know any particular purpose for which the goods are
       required and that the buyer is relying on the seller’s skill or
       judgment to select or furnish suitable goods, there is unless
       excluded or modified. . .an implied warranty that the goods
       shall be fit for such purpose.

Wis. Stat. § 402.315.

       Here, absent an exclusion or modification to the agreement, the

sirens and component parts sold to Plaintiff by Defendant would have been

warranted as “fit for the ordinary purposes for which [the sirens] are used,”

and fit for alerting people along the Eastern Province of Saudi Arabia. Wis.

Stat. §§ 402.314(2); 402.315. Plaintiff alleges that “the sirens failed to emit

sufficient sound so as to effectively alert those located within the respective

geographic target areas and Defendant’s product did not otherwise meet

the agreed upon specifications and requirements.” (Docket #11 ¶ 33).

Therefore, Plaintiff has adequately alleged a breach of implied warranty.

       Defendant counters that Plaintiff’s complaint includes allegations

suggesting that Plaintiff had a reasonable opportunity to inspect the goods

and failed to do so, because Plaintiff received the first shipment in June 2015

and did not note problems with the sirens until January 2016. See (Docket

#11 ¶¶ 24, 27). However, the complaint also alleges that Plaintiff repeatedly

objected to the goods as non-conforming “at all times relevant,” and that

the deficiencies were not corrected. (Docket #11 ¶¶ 37, 42); see also Wis. Stat.

§ 402.607(3)(a) (“The buyer must within a reasonable time after the buyer

discovers or should have discovered any breach notify the seller of breach




                          Page 15 of 20
Case 2:20-cv-00178-JPS Filed 07/20/20 Page 15 of 20 Document 20
or be barred from any remedy. . . .”). The Court must accept these

allegations as true, and allow Plaintiff’s claim to proceed.

       Defendant also argues that Plaintiff was able to fully examine the

model provided in Milwaukee, and failed to raise any issues. According to

Defendant, Plaintiff has pled itself out of this claim because “when the

buyer before entering into the contract has examined the goods or the

sample or model as fully as the buyer desired or has refused to examine the

goods there is no implied warranty with regard to defects which an

examination ought in the circumstances to have revealed to the buyer.”

Wis. Stat. § 402.316(3)(b). Assuming the allegations in the complaint are

true, Plaintiff alleges that the sirens were quieter than expected and

defective once installed—suggesting that this defect would not have been

revealed upon examination of the model, or even upon receipt. Whether

this is true is an entirely different question, one that is properly resolved

either at summary judgment or trial. At this juncture, Plaintiff has stated a

claim for a breach of implied warranty.

       3.4    Fraudulent Inducement

       Wisconsin courts recognize claims for fraudulent inducement as a

narrow exception to the economic loss doctrine if “the fraud is extraneous

to, rather than interwoven with, the contract.” Kaloti Enters., Inc. v. Kellogg

Sales Co., 699 N.W.2d 205, 219 (Wis. 2005). By way of background, the

economic loss doctrine “preserve[s] the distinction between contract and

tort by requiring transacting parties to pursue only their contractual

remedies when asserting an economic loss claim.” Id. at 216. It furthers

various policies, including “(1) maintaining the distinction between tort law

and commercial law; (2) protecting the freedom of commercial parties to

allocate economic risk by contract; and (3) encouraging the purchaser—


                          Page 16 of 20
Case 2:20-cv-00178-JPS Filed 07/20/20 Page 16 of 20 Document 20
viewed by the Courts as the party best able to assess the risk of economic

loss—to assume, allocate, or insure against such risk.” Triad Grp., Inc. v. Vi-

Jon, Inc., 870 F. Supp. 2d 645, 650 (E.D. Wis. 2012) (citing Ins. Co. of N. Am v.

Cease Elec., Inc., 688 N.W.2d 462, 467 (Wis. 2004); Van Lare v. Vogt, Inc., 683

N.W.2d 46, 51 (Wis. 2004); Daanen & Janssen, Inc. v. Cedarapids, Inc., 573

N.W.2d 842, 846 (Wis. 1998)). In other words, the economic loss doctrine

precludes “contracting parties from pursuing tort recovery for purely

economic or commercial losses associated with the contract relationship.”

Van Lare, 683 N.W.2d at 51 (quoting Tietsworth v. Harley-Davidson, Inc., 677

N.W.2d 233, 241 (Wis. 2004)).

       In order to state a claim for fraudulent inducement, a plaintiff must

first allege facts supporting a claim for intentional misrepresentation, which

requires the following five elements:

       (1) the defendant made a factual representation; (2) which was
       untrue; (3) the defendant either made the representation
       knowing it was untrue or made it recklessly without caring
       whether it was true or false; (4) the defendant made the
       representation with intent to defraud and to induce another to
       act upon it; and (5) the plaintiff believed the statement to be
       true and relied on it to his/her detriment.

Kaloti Enters., Inc., 699 N.W.2d at 211 (citations omitted). “An intentional

misrepresentation claim may arise either from a failure to disclose a

material fact or from a statement of material fact which is untrue.” Id.

(internal quotation marks omitted). Additionally, a plaintiff must allege

that “the misrepresentation occurred before the contract was formed” and

that “the fraud was extraneous to, rather than interwoven with, the

contract.” Id. at 219 (citations and quotations omitted).




                          Page 17 of 20
Case 2:20-cv-00178-JPS Filed 07/20/20 Page 17 of 20 Document 20
       An intentional misrepresentation is extraneous to the contract if it

“concern[s] matters whose risk and responsibility did not relate to the

quality or the characteristics of the goods for which the parties contracted

or otherwise involved performance of the contract.” Hinrichs v. Dow Chem.

Co., 937 N.W.2d 37, 47 (Wis. 2020). For example, in Kaloti Enterprises, the

defendant failed to tell the plaintiff about a change in its marketing strategy

prior to selling the plaintiff a set of goods—knowing full well that its new

marketing strategy would effectively shut out the plaintiff from the same

market that it would use to distribute the goods that it purchased from the

defendant. See Kaloti Enters., 699 N.W.2d at 212. The Wisconsin Supreme

Court found that this misrepresentation was extraneous to the contract

because it did not concern the “performance of the contract with [plaintiff]

and it d[id] not regard the quality or character” of the goods that the

defendant sold to the plaintiff. Id. at 220. Rather, it related to “a matter

whose risk was never contemplated to be a part of the contract to purchase

[defendant’s] products.” Id.

       Here, Plaintiff alleges that Defendant made three potential

representations before the contract was made. See (Docket #17 at 11–12).

First, Defendant represented that it had been selling sirens since 1961

without    complaint.    Second,   Defendant     “provided     a   misleading

demonstration of the product that was inconsistent with the lower quality

of the product it actually delivered.” Id. And, third, Defendant represented

that it was capable of ensuring compliance with Plaintiff’s specifications.

       However, each of these representations are undeniably extraneous

because they are related to the “the quality or the characteristics of the

goods for which the parties contracted or otherwise involved performance

of the contract.” Hinrichs, 937 N.W.2d at 47. In Hinrichs, the Wisconsin


                          Page 18 of 20
Case 2:20-cv-00178-JPS Filed 07/20/20 Page 18 of 20 Document 20
Supreme Court affirmed a motion to dismiss a fraudulent inducement

claim where the plaintiff alleged misrepresentation of the effectiveness of

an adhesive, because the misrepresentation was related “to the quality and

characteristics of the product in question and [was] thus not extraneous to

the contract.” Id. Plaintiff claims that the sirens do not work as promised—

either because they do not sufficiently alert the foreseen geographic area,

because their component parts are not proper, or because the sirens

themselves are different from those that were shown at the meeting in

Milwaukee. The alleged misrepresentations each relate to the quality of the

product and to Defendant’s ability to perform its part of the contract. This

is not a matter of sparse or insufficient pleadings; the facts that Plaintiff has

pled are clear and simply do not give rise to a claim for fraudulent

inducement. Therefore, it is not proper for the Court to consider these

statements under the rubric of a fraudulent inducement claim. Accordingly,

this claim will be dismissed.

       3.5    Rescission

       Under Wisconsin law, “the equitable remedy of rescission is

available when a party is induced to assent to a contract by justifiably

relying on a fraudulent or material misrepresentation by the other party.”

AVL Powertrain Eng’g, Inc. v. Fairbanks Morse Engine, 178 F. Supp. 3d 765,

772 (W.D. Wis. 2016). In other words, rescission is a remedy, not a claim. As

the Court has dismissed Plaintiff’s claim for fraudulent inducement, the

remedy of rescission is unavailable.

4.     CONCLUSION

       For the reasons explained above, Defendant’s motion to dismiss will

be granted in part and denied in part. If Plaintiff chooses to submit an




                           Page 19 of 20
 Case 2:20-cv-00178-JPS Filed 07/20/20 Page 19 of 20 Document 20
amended complaint correcting the deficiencies in counts two, four, or five,

it must do so not later than fourteen (14) days of the date of this Order.

       Accordingly,

       IT IS ORDERED that Defendant’s first motion to dismiss (Docket

#7) and Plaintiff’s motion for leave to file a sur-reply (Docket #18) be and

the same are hereby DENIED as moot;

       IT IS FURTHER ORDERED that Defendant’s second motion to

dismiss (Docket #12) be and the same is hereby GRANTED in part and

DENIED in part;

       IT IS FURTHER ORDERED that Plaintiff’s second, fourth, and fifth

claims for relief in its amended complaint (Docket #11 at 11–12 and 16–20)

be and the same are hereby DISMISSED; and

       IT IS FURTHER ORDERED that Plaintiff may file a second

amended complaint on or before August 3, 2020 to correct the deficiencies

in Plaintiff’s amended complaint.

       Dated at Milwaukee, Wisconsin, this 20th day of July, 2020.

                                    BY THE COURT:




                                    J.P. Stadtmueller
                                    U.S. District Judge




                          Page 20 of 20
Case 2:20-cv-00178-JPS Filed 07/20/20 Page 20 of 20 Document 20
